Citation Nr: 9906986	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



REMAND

The appellant served on active duty from November 1979 to 
June 1980.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).

On the day of a scheduled video conference hearing, the 
appellant reported that her flight from Pensacola, Florida, 
had been canceled/delayed and that she was unable to attend 
the hearing.  She requested rescheduling of the video 
conference hearing.  To ensure full compliance with due 
process requirements, the case is REMANDED to the VARO for 
the following development:

1.  VARO should schedule the appellant 
for a video conference hearing.  Copy of 
the notice of this hearing should be 
associated with the claims folder.

2.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Appeals for Veterans 
Claims (Court) for additional development 
or other appropriate action be handled in 
an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.





		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 2 -


